          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 1 of 33 Page ID #:2956


               1   THEANE EVANGELIS, SBN 243570
                     tevangelis@gibsondunn.com
               2   DHANANJAY S. MANTHRIPRAGADA, SBN 254433
               3     dmanthripragada@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
               4   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
               5   Telephone: 213.229.7000
               6   Facsimile: 213.229.7520

               7   MICHELE L. MARYOTT, SBN 191993
                     mmaryott@gibsondunn.com
               8   SHAUN A. MATHUR, SBN 311029
                     smathur@gibsondunn.com
               9   GIBSON, DUNN & CRUTCHER LLP
          10       3161 Michelson Drive
                   Irvine, CA 92612-4412
          11       Telephone: 949.451.3800
                   Facsimile: 949.451.4220
          12
                   Attorneys for Plaintiff POSTMATES INC.
          13
          14                            UNITED STATES DISTRICT COURT
          15                           CENTRAL DISTRICT OF CALIFORNIA
          16       POSTMATES INC.,                           CASE NO. 2:20-cv-02783-PSG-JEM
          17
                                    Plaintiff,               POSTMATES’ OPPOSITION TO
          18                                                 CROSS-PETITIONERS’ MOTION
                        v.                                   TO COMPEL ARBITRATION
          19
                   10,356 INDIVIDUALS,                       [Declarations of Dhananjay S.
          20                                                 Manthripragada, Jerica Sunga, and
                                    Defendants.              Caitlin Modlin filed concurrently
          21
                                                             herewith]
          22       GREENWOOD, et al.,
          23                                                 Hearing:
                                    Cross-Petitioners,
                                                             Date:    July 20, 2020
          24                                                 Time:    1:30 p.m.
                        v.
          25                                                 Judge:   Hon. Philip S. Gutierrez
                   POSTMATES INC.,
          26
                                    Cross-Respondent.
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                         1
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 2 of 33 Page ID #:2957


               1                                               TABLE OF CONTENTS
               2                                                                                                                               Page
               3
               4   I. INTRODUCTION ....................................................................................................... 1
               5   II. FACTUAL BACKGROUND .................................................................................... 3
               6            A.       Postmates’ Platform Connects Customers, Merchants, and Couriers ....... 3
               7            B.       Independent Couriers Agree to Resolve Disputes in Individual
                                     Arbitration .................................................................................................. 3
               8
                            C.       The 2019 Cross-Petitioners File Non-Individual Arbitration
               9                     Demands ..................................................................................................... 5
          10                D.       The 10,356 Defendants File Thousands of Boilerplate Arbitration
                                     Demands at Once, and AAA Administers the Demands on a Non-
          11                         Individual Basis .......................................................................................... 5
          12       III. ARGUMENT ............................................................................................................ 7
          13                A.       Hundreds of Cross-Petitioners Lack an Agreement to Arbitrate and
                                     the 2019 Cross-Petitioners Are Not Properly Joined ................................. 8
          14
                                              Hundreds of Cross-Petitioners Lack an Agreement to
          15                                  Arbitrate ........................................................................................... 8
          16                                  The 2019 Cross-Petitioners Are Not Properly Joined ..................... 9
          17                B.       Cross-Petitioners Seek Non-Individual Arbitration in Violation of
                                     the Mutual Arbitration Provision ............................................................. 10
          18
                                              The Court Must Decide Whether Cross-Petitioners Seek
          19                                  Non-Individual Arbitration ............................................................ 11
          20                                  Cross-Petitioners Seek to Arbitrate on a Non-Individual
                                              Basis ............................................................................................... 14
          21
                            C.       SB 707 Is Preempted and Unconstitutional ............................................. 20
          22
                                              SB 707 Is Preempted by the Federal Arbitration Act .................... 20
          23
                                              SB 707 Violates the Federal and State Contracts Clauses ............ 23
          24
                   IV. CONCLUSION....................................................................................................... 25
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                                                  i
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 3 of 33 Page ID #:2958


               1                                          TABLE OF AUTHORITIES
               2                                                                                                                   Page(s)
               3   Cases
               4   Adams v. Postmates, Inc.,
               5     414 F. Supp. 3d 1246 (N.D. Cal. 2019) ........................................................ 11, 13, 19
               6   Adv. Thermal Sci. Corp. v. Applied Materials Inc.,
               7     2009 WL 10671187 (C.D. Cal. Oct. 2, 2009) .......................................................... 13

               8   Ali v. Fed. Bureau of Prisons,
                      552 U.S. 214 (2008).................................................................................................. 14
               9
          10       Allemeier v. Zyppah, Inc.,
                      2018 WL 6038340 (C.D. Cal. Sept. 21, 2018) ......................................................... 19
          11
                   Allied Structural Steel Co. v. Spannaus,
          12          438 U.S. 234 (1978).................................................................................................. 25
          13
                   Alt. Mut. Ins. Co. v. C.I.R.,
          14          523 U.S. 382 (1988).................................................................................................. 17
          15
                   Alvarez v. T-Mobile USA, Inc.,
          16          822 F. Supp. 2d 1081 (E.D. Cal. 2011) ...................................................................... 9
          17       Amchem Prods., Inc. v. Windsor,
          18         521 U.S. 591 (1997).................................................................................................. 18

          19       AT&T Mobility LLC v. Bernardi,
                     2011 WL 5079549 (N.D. Cal. Oct. 26, 2011) .......................................................... 19
          20
          21       AT&T Mobility LLC v. Concepcion,
                     563 U.S. 333 (2011).................................................... 1, 14, 15, 16, 17, 18, 19, 20, 21
          22
                   Blair v. Rent-A-Ctr., Inc.,
          23
                      928 F.3d 819 (9th Cir. 2019) .................................................................................... 20
          24
                   Brandwein v. Butler,
          25          218 Cal. App. 4th 1485 (2013) ................................................................................. 11
          26
                   Brown v. Dillard’s, Inc.,
          27          430 F.3d 1004 (9th Cir. 2005) ............................................................................ 21, 25
          28

Gibson, Dunn &

Crutcher LLP
                                                                               ii
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 4 of 33 Page ID #:2959

                                                          TABLE OF AUTHORITIES
               1                                                (continued)
               2                                                                                                                   Page(s)
               3   Brown v. Grimes,
               4      192 Cal. App. 4th 265 (2011) ............................................................................. 21, 25

               5   Chamber of Commerce of the U.S. v. Becerra,
                     2020 WL 605877 (E.D. Cal. Feb. 7, 2020) ........................................................ 21, 22
               6
               7   Coughlin v. Rogers,
                     130 F.3d 1348 (9th Cir. 1997) .................................................................................. 10
               8
                   Enos v. Picacho Gold Mining Co.,
               9     56 Cal. App. 2d 765 (1943) ...................................................................................... 13
          10
                   Epic Sys. Corp. v. Lewis,
          11          138 S. Ct. 1612 (2018)............................................................ 2, 14, 16, 18, 20, 21, 23
          12       First Options of Chi., Inc. v. Kaplan,
          13          514 U.S. 938 (1995).................................................................................. 2, 11, 12, 14
          14       Gen. Motors Corp. v. Romein,
          15         503 U.S. 181 (1992).................................................................................................. 24

          16       Gilliam v. Nev. Power Co.,
                      488 F.3d 1189 (9th Cir. 2007) .................................................................................. 13
          17
          18       Halloran v. Davis,
                     2013 WL 12153551 (C.D. Cal. 2013) ...................................................................... 19
          19
                   Hemphill v. Wright Family, LLC,
          20
                     234 Cal. App. 4th 911 (2015) ................................................................................... 13
          21
                   Henry Schein, Inc. v. Archer & White Sales, Inc.,
          22         139 S. Ct. 524 (2019).............................................................................................. 7, 8
          23
                   Howsam v. Dean Witter Reynolds, Inc.,
          24         537 U.S. 79 (2002).................................................................................................... 19
          25       Kindred Nursing Ctrs. Ltd. P’ship v. Clark,
          26          137 S. Ct. 1421 (2017)............................................................................ 20, 21, 22, 25
          27       Lamps Plus, Inc. v. Varela,
                     139 S. Ct. 1407 (2019).................................................................... 2, 8, 11, 15, 16, 19
          28

Gibson, Dunn &

Crutcher LLP
                                                                              iii
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 5 of 33 Page ID #:2960

                                                             TABLE OF AUTHORITIES
               1                                                   (continued)
               2                                                                                                                          Page(s)
               3   London Mkt. Insurers v. Superior Court,
               4     146 Cal. App. 4th 648 (2007) ................................................................................... 13

               5   Maynard v. BTI Grp., Inc.,
                     216 Cal. App. 4th 984 (2013) ................................................................................... 12
               6
               7   Mayo v. Dean Witter Reynolds, Inc.,
                     258 F. Supp. 2d 1097 (N.D. Cal. 2003) .................................................................... 21
               8
                   Moore v. Cooper,
               9     127 F.R.D. 422 (D.D.C. 1989) ................................................................................... 9
          10
                   Moss v. Spartanburg Cty. Sch. Dist. No. 7,
          11         2010 WL 2136642 (D.S.C. May 25, 2010) ................................................................ 9
          12       Murray v. Under Armour Inc.,
          13         2019 WL 9044608 (C.D. Cal. Feb. 11, 2019) ............................................................ 8
          14       Nixon v. Guzzetta,
          15          272 F.R.D. 260 (D.D.C. 2011) ............................................................................. 9, 10

          16       In re Pangang Grp. Co.,
                      901 F.3d 1046 (9th Cir. 2018) .................................................................................. 14
          17
          18       Retsloff v. Smith,
                      79 Cal. App. 443 (1926) ........................................................................................... 12
          19
                   RUI One Corp. v. City of Berkeley,
          20
                     371 F.3d 1137 (9th Cir. 2004) .................................................................................. 24
          21
                   S. Cal. Gas Co. v. City of Santa Ana,
          22          336 F.3d 885 (9th Cir. 2003) .................................................................................... 24
          23
                   Sveen v. Melin,
          24          138 S. Ct. 1815 (2018)........................................................................................ 24, 25
          25       Statutes
          26
                   9 U.S.C. § 2 ................................................................................................................ 8, 20
          27
                   9 U.S.C. § 4 ........................................................................................................ 2, 7, 9, 14
          28

Gibson, Dunn &

Crutcher LLP
                                                                                  iv
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 6 of 33 Page ID #:2961

                                                           TABLE OF AUTHORITIES
               1                                                 (continued)
               2                                                                                                                     Page(s)
               3   Cal. Civ. Code § 1638 .................................................................................................... 11
               4   Cal. Civ. Code § 1641 .................................................................................................... 12
               5
                   Cal. Code Civ. Proc. § 1281.97 ................................................................... 20, 21, 23, 24
               6
                   Cal. Code Civ. Proc. § 1281.99 ............................................................................... 20, 22
               7
               8   Cal. Code Civ. Proc. § 1858 .......................................................................................... 12

               9   Cal. Labor Code § 2699 ................................................................................................. 18
          10       Other Authorities
          11       AAA, 2018 Annual Report 11 (May 2019),
          12         https://tinyurl.com/ycgdwq2r ................................................................................... 17
          13       Cal. Assemb. Jud. Comm., SB 707 (June 18, 2019),
          14          https://tinyurl.com/y8zburq8 .................................................................................... 24

          15       Cal. Sen. Rules Comm., Off. of Sen. Floor Analyses, Third Reading of
                      Sen. Bill No. 707, 2019–2020 Reg. Sess. (2019) ..................................................... 25
          16
          17       CPR International Institute for Conflict Prevention & Resolution
                     (Nov. 4, 2019), https://tinyurl.com/ry3rznb ............................................................. 17
          18
                   FedArb, Framework for Series of Mass Employment Arbitration
          19
                      Proceedings, https://tinyurl.com/yay3ktlc ................................................................ 17
          20
                   Press Release, Sen. Bob Wieckowski, “After forcing workers and
          21          consumers into forced arbitration, companies are delaying hearings,
          22          leaving victims with no avenue for justice” (Apr. 23, 2019),
                      https://tinyurl.com/ycmj6lqm ................................................................................... 22
          23
                   Press Release, Sen. Bob Wieckowski, “SB 707 assists California workers,
          24
                      consumers when companies withhold payment to delay arbitration”
          25          (June 18, 2019), https://tinyurl.com/ycq469rc ......................................................... 22
          26       Press Release, Sen. Bob Wieckowski, “Wieckowski, Hertzberg’s SB 707
          27          would stop companies from gaming the rules in arbitration” (Sept. 11,
                      2019), https://tinyurl.com/yah7cte7 .......................................................................... 22
          28

Gibson, Dunn &

Crutcher LLP
                                                                                v
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 7 of 33 Page ID #:2962

                                                            TABLE OF AUTHORITIES
               1                                                  (continued)
               2                                                                                                                        Page(s)
               3   Rules
               4   AAA Employment Arb. Rules, R-43 ............................................................................. 21
               5
                   Fed. R. Civ. Proc. 20 .................................................................................................. 9, 10
               6
                   Treatises
               7
               8   11 Williston on Contracts § 31:6 (4th ed. 2003) ........................................................... 13

               9   7 Wright & Miller, Federal Practice and Procedure, § 1657 (3d ed. 2002) .............. 9, 10
          10       Constitutional Provisions
          11       Cal. Const. art I, § 9 ....................................................................................................... 24
          12
                   U.S. Const. art I, § 10 .................................................................................................... 24
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                                                 vi
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 8 of 33 Page ID #:2963


               1                                    I. INTRODUCTION
               2         The 5,290 Cross-Petitioners who have moved to compel arbitration have for
               3   months attempted to arbitrate in a manner that violates the Federal Arbitration Act
               4   (“FAA”) and the individual arbitration requirement in the Fleet Agreement’s Mutual
               5   Arbitration Provision. 1 The Mutual Arbitration Provision provides that all disputes
               6   between a courier and Postmates must be resolved exclusively in individual
               7   arbitration—not on any classwide, collective, representative, or otherwise non-
               8   individual basis—yet at every turn, Cross-Petitioners have sought to circumvent the
               9   individual arbitration requirement.
          10             The 2020 Cross-Petitioners, along with the other 5,423 Defendants, waited
          11       months so that they could collectively file more than 10,000 boilerplate demands at the
          12       same time in a single transaction.       They then insisted that their arbitrations be
          13       administered collectively and proceed at the same time, in some cases before the same
          14       arbitrator. Defendants also demanded that Postmates pay over $4 million in up-front
          15       filing fees before any one arbitration could commence—even though more than 1,300
          16       Defendants never agreed to arbitrate their disputes with Postmates, and more than 600
          17       Defendants never completed a delivery using Postmates’ platform or released their
          18       claims in a prior settlement. The 2019 Cross-Petitioners also sought to arbitrate their
          19       claims in a manner that flouts the individual arbitration requirement (along with an
          20       additional 893 claimants who are not part of this case). That Cross-Petitioners insisted
          21       that their cases proceed in lockstep, even when so many are patently meritless, confirms
          22       that their tactic is designed to use simultaneous arbitration demands as leverage to exert
          23       maximum settlement pressure—a hallmark of non-individual arbitration. See AT&T
          24       Mobility LLC v. Concepcion, 563 U.S. 333, 350 (2011).
          25             Cross-Petitioners’ mass arbitration tactic represents the latest of the many
          26
          27       1
                      Of the 5,290 Cross-Petitioners, 4,933 are Defendants in this case and filed arbitration
          28       demands against Postmates in February 2020 (“2020 Cross-Petitioners”), and 357 are
                   non-parties who filed demands in September 2019 (“2019 Cross-Petitioners”).
Gibson, Dunn &

Crutcher LLP
                                                               1
          Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 9 of 33 Page ID #:2964


               1   “devices and formulas” litigants have tried to use to circumvent individual arbitration
               2   agreements. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1623 (2018). But the Supreme
               3   Court has repeatedly held that “federal courts [must] enforce arbitration agreements
               4   according to their terms—including terms providing for individualized proceedings,” id.
               5   at 1619—and that courts may not compel parties that signed individual arbitration
               6   agreements to arbitrate in any manner that “fundamental[ly] differ[s]” from the
               7   “individualized form of arbitration” envisioned by the FAA in “the absence of the
               8   parties’ consent,” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1415–16 (2019).
               9         Cross-Petitioners’ Motion should be denied for three reasons. First, 233 Cross-
          10       Petitioners fail to establish that they ever entered into an agreement to arbitrate with
          11       Postmates—they either never accepted the Fleet Agreement, or they accepted the Fleet
          12       Agreement but opted out of arbitration. The Court should deny the Motion as to those
          13       individuals. The Court also should deny the Motion as to the 2019 Cross-Petitioners
          14       who filed non-individual arbitration demands against Postmates in September 2019, but
          15       are not Defendants in this case and are ineligible for permissive joinder under Rule 20(a).
          16             Second, as to the Cross-Petitioners who do have an agreement to arbitrate, the
          17       Motion should be denied because they seek to arbitrate in a manner that is not the one
          18       “provided for in [their] agreement[s].” 9 U.S.C. § 4. Whether Cross-Petitioners seek
          19       non-individual arbitration is a question for the Court, not an arbitrator, because the
          20       Mutual Arbitration Provision’s delegation clause expressly carves out any dispute
          21       relating to the Class Action Waiver—including its individual arbitration requirement.
          22       That the parties dispute their intent to delegate this question alone weighs against
          23       delegation. See First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944–45 (1995).
          24             Third, the Court should deny the 2020 Cross-Petitioners’ request for “costs and
          25       reasonable attorneys’ fees” under SB 707, Dkt. 43 ¶ 33; Dkt. 44 at 25, because SB 707
          26       is both preempted and unconstitutional. SB 707 provides that any party who drafts an
          27       arbitration agreement shall be in “material breach” of the agreement if it does not pay
          28       arbitration fees within 30 days of the due date, regardless of the reason for nonpayment,

Gibson, Dunn &

Crutcher LLP
                                                               2
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 10 of 33 Page ID #:2965


               1   and even if the non-drafting party materially breaches the agreement or fails to prove the
               2   existence of an agreement to arbitrate. By rewriting and singling out arbitration
               3   agreements for disfavored treatment, SB 707 runs afoul of and is thus preempted by the
               4   FAA.    SB 707 also violates the state and federal Contracts Clauses because it
               5   substantially interferes with contracting parties’ reasonable expectations and reaches far
               6   beyond its stated purpose of reining in abuses of mandatory arbitration.
               7                              II. FACTUAL BACKGROUND
               8       A. Postmates’ Platform Connects Customers, Merchants, and Couriers
               9          Postmates operates an online marketplace and mobile platform through which
          10       consumers connect with local merchants and, if consumers request delivery,
          11       independent couriers to facilitate the purchase, fulfillment, and, when applicable, local
          12       delivery of products from merchants to consumers. Modlin Decl. ¶ 3. When consumers
          13       place orders through Postmates’ platform, they can decide whether to pick up the order
          14       or have it delivered. Id. If a consumer chooses delivery, couriers receive a notification
          15       and can choose whether to pick up and deliver the goods. Id. ¶ 4.
          16           B. Independent Couriers Agree to Resolve Disputes in Individual Arbitration
          17              Anyone can sign up to be a courier. Modlin Decl. ¶ 5. But before couriers can
          18       access Postmates’ platform, they must accept Postmates’ Fleet Agreement, which is
          19       presented to them during an online registration process. Id. The Fleet Agreement
          20       governs the relationship between Postmates and couriers, and expressly provides that
          21       couriers are “independent contractor[s].” Id. ¶ 6, Ex. A at §§ 1A, 2A.2
          22              The Fleet Agreement contains a Mutual Arbitration Provision that “is governed
          23       exclusively by the [FAA].” Id. ¶ 6, Ex. A § 10A(i). “Arbitration is not a mandatory
          24       condition of [couriers’] contractual relationship with Postmates, as couriers may opt out
          25       of arbitration by submitting an opt-out notice within 30 days of accepting the Fleet
          26
          27
                   2
                      Citations are to the 2019 Fleet Agreement, which is the version the majority of
                   Petitioners allege to have signed. See Dkt. 46 ¶ 9, available at https://kl.link/2LTZjGN.
          28       The 2019 Fleet Agreement is materially similar to other versions of the agreement unless
                   otherwise noted.
Gibson, Dunn &

Crutcher LLP
                                                               3
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 11 of 33 Page ID #:2966


               1   Agreement. Id., § 10B(ix) (emphasis added). Couriers who do not opt out “agree to
               2   resolve any disputes” with Postmates “exclusively through final and binding
               3   arbitration.” Id., § 10A(i). The Mutual Arbitration Provision contains Class Action and
               4   Representative Action Waivers. Id., § 10B(ii)–(iii). The Class Action Waiver states:
               5         CLASS ACTION WAIVER—PLEASE READ. Postmates and You mutually
               6         agree that any and all disputes or claims between the Parties will be resolved in
                         individual arbitration. The Parties further agree that by entering into this
               7         Agreement, they waive their right to have any dispute or claim brought, heard or
                         arbitrated as a class and/or collective action, or to participate in any class and/or
               8         collective action, and an arbitrator shall not have any authority to hear or arbitrate
                         any class and/or collective action (“Class Action Waiver”).
               9
          10       Id., § 10B(ii) (emphasis added); see also id., § 10B(iii) (Representative Action Waiver).
          11             The Mutual Arbitration Provision also contains a delegation clause:
          12             Only an arbitrator . . . shall have the exclusive authority to resolve any dispute
          13             relating to the interpretation, applicability, enforceability, or formation of this
                         Mutual Arbitration Provision, including without limitation any dispute
          14             concerning arbitrability. However, as stated in Section 10B.iv below, the
                         preceding clause shall not apply to any dispute relating to or arising out of the
          15             Class Action Waiver and Representative Action Waiver, which must proceed in a
          16             court of competent jurisdiction and cannot be heard or arbitrated by an arbitrator.

          17       Id., § 10(A)(ii) (emphasis added). Section 10B(iv), in turn, provides that:
          18
                         [A]ny claim that all or part of this Class Action Waiver and/or Representative
          19             Action Waiver is unenforceable, unconscionable, void, or voidable shall be
                         determined only by a court of competent jurisdiction and not by an arbitrator. As
          20             stated above, all other disputes regarding interpretation, applicability,
                         enforceability, or formation of this Mutual Arbitration Provision shall be
          21             determined exclusively by an arbitrator.
          22       Id., § 10B(iv) (emphasis added). Thus, an arbitrator must resolve all disputes relating to
          23       the interpretation, applicability, enforceability, or formation of the Mutual Arbitration
          24       Provision, except that a court must resolve all disputes relating to the Class and
          25       Representative Action Waivers—including their individual arbitration requirement and
          26       claims alleging that either Waiver is unenforceable, unconscionable, void, or voidable.
          27       See also Modlin Decl. ¶ 11 (Postmates’ intent at the time of drafting was to carve out
          28       from the delegation clause all disputes arising out of or relating to the Waivers).

Gibson, Dunn &

Crutcher LLP
                                                               4
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 12 of 33 Page ID #:2967


               1      C. The 2019 Cross-Petitioners File Non-Individual Arbitration Demands
               2         On September 24, 2019, 1,250 claimants—357 of which are Cross-Petitioners—
               3   simultaneously filed with the American Arbitration Association (“AAA”) near-identical
               4   arbitration demands against Postmates. Manthripragada Decl. ¶ 16, Ex. L. The demands
               5   offered generic statements of claimants’ claims, and claimants insisted that AAA assess
               6   all filing fees up front and commence all arbitrations at the same time. Id. ¶¶ 16, 22.
               7   Postmates proposed that fifty randomly selected arbitrations proceed at a time on a
               8   rolling basis, but the 2019 Cross-Petitioners rejected Postmates’ proposal. Id. ¶¶ 21, 22.
               9      D. The 10,356 Defendants File Thousands of Boilerplate Arbitration Demands
                         at Once, and AAA Administers the Demands on a Non-Individual Basis
          10
                         On February 15, 2020, the Defendants in this action simultaneously submitted
          11
                   10,356 arbitration demands against Postmates to AAA. Manthripragada Decl. ¶ 42.
          12
                   Defendants’ counsel at Keller Lenkner notified Postmates about these demands in a
          13
                   single email, which contained a link to a Dropbox folder containing 10,356 demands
          14
                   and three versions of the Fleet Agreement, titled Exhibits A, B, and C. Id. ¶ 43. Each
          15
                   of the demands referenced one of the exhibits in the Dropbox folder, but no Defendant
          16
                   provided any proof that they actually accepted the Fleet Agreement and did not opt out
          17
                   of the Mutual Arbitration Provision, or performed any work on the platform. Id.
          18
                         Although Defendants purportedly retained Keller Lenkner as their counsel,
          19
                   thousands of Defendants waited months after retaining counsel to submit their
          20
                   arbitration demands. For example, 137 Defendants requested “employment records” on
          21
                   March 28, 2019; another 2,107 requested similar records on July 9, 2019; another 829
          22
                   requested records on August 12, 2019; and another 4,144 requested records on October
          23
                   3, 2019—yet none filed an arbitration demand until February 2020. Id. ¶¶ 4, 12, 13, 17.
          24
                   Instead of filing demands upon retaining counsel, Defendants waited to aggregate their
          25
                   generic claims together with thousands of others in a single filing on the same day.
          26
                         The Mutual Arbitration Provision requires that demands for arbitration provide “a
          27
                   statement of the legal and factual basis of the claim” and “a description of the remedy
          28

Gibson, Dunn &

Crutcher LLP
                                                               5
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 13 of 33 Page ID #:2968


               1   sought,” Modlin Decl., Ex. A § 10(B)(i), but Defendants filed virtually identical
               2   demands that generically state:        “Postmates has misclassified Claimant as an
               3   independent contractor instead of an employee. Claimant seeks all available relief under
               4   the following provisions, as shown to be applicable following discovery of information
               5   exclusively within Postmates’s control.” Manthripragada Decl. ¶ 43, Exs. AA–CC. The
               6   demands then list federal and state statutes and unspecified “Municipal Codes,” without
               7   explaining how these laws apply to Defendants’ claims. Id. Each demand also seeks
               8   the same exact relief. Id. And while each demand states a different “amount of claim”
               9   that is “subject to amendment according to proof,” the demands do not attempt to explain
          10       how the “amount of claim” was calculated or what type of relief it represents. Id.
          11             Using the personal identifying information provided by Defendants and Cross-
          12       Petitioners, Postmates has been unable to confirm that 208 Cross-Petitioners who now
          13       move to compel arbitration ever accepted the Fleet Agreement. Sunga Decl. ¶ 4, 5, Exs.
          14       A, B. Postmates’ records also show that 25 Cross-Petitioners do not have an agreement
          15       to arbitrate with Postmates because they opted out of the Mutual Arbitration Provision;
          16       that at least 185 Cross-Petitioners never completed a delivery using Postmates’ platform;
          17       and that another 54 have released their claims against Postmates in a prior settlement. 3
          18       Id. ¶¶ 6–8, Exs. C–E; Manthripragada Decl. ¶ 35. Thus, even the individuals who might
          19       have valid arbitration claims chose to aggregate their arbitration demands with the
          20       demands of hundreds of individuals who have no claim to pursue in arbitration at all.
          21             On February 24, 2020, AAA notified Postmates of Defendants’ filing, and began
          22       administering the demands on a non-individual basis. Manthripragada Decl. ¶ 45, Ex.
          23       EE at 13–14. AAA titled the action “10,356 Individuals v. Postmates, Inc.,” and
          24       collectively assessed over $4 million in initial administrative filing fees under its “Group
          25       Filing Fee[]” schedule, rather than its schedule for truly individual arbitrations. Id.
          26
          27       3
                      Moreover, 401 Cross-Petitioners have filed arbitration demands against Postmates
          28       through counsel other than Keller Lenkner, raising serious questions as to who actually
                   represents them. Manthripragada Decl. ¶ 49, Ex. KK.
Gibson, Dunn &

Crutcher LLP
                                                               6
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 14 of 33 Page ID #:2969


               1   AAA stated it would “close the parties’ cases” unless all payment was “received by April
               2   15, 2020.” Id. AAA further “note[d] that these matters are subject to California Code
               3   of Civil Procedure 1281.97 and 1281.98,” otherwise known as SB 707. Id.
               4         After AAA commenced administration, Defendants continued to prosecute their
               5   claims as a group rather than individually. Defendants insisted that filing fees for all
               6   10,356 demands be paid up front, that all arbitrations be administered together, and that
               7   all arbitrations proceed in lockstep at the exact same time. Id. Ex. NN at 3. Defendants
               8   also requested that AAA assign multiple arbitrations to a single arbitrator, contrary to
               9   the terms of the Mutual Arbitration Provision and AAA’s rules. Id. Ex. EE at 3, Ex. OO.
          10       Although AAA declined to assign multiple arbitrations to a single arbitrator, it continued
          11       to communicate with all the parties through a single email chain, held consolidated
          12       telephonic conferences, and simultaneously rejected Postmates’ request that the matters
          13       be temporarily stayed after Postmates initiated this lawsuit. Id. ¶¶ 53, 55, Ex. EE at 8.
          14       AAA also closed 10,256 cases at the same time in a single transaction. Id. Ex. NN at 9.
          15             Postmates filed this action on March 25, 2020, seeking declaratory and injunctive
          16       relief to prevent Defendants from impermissibly pursuing arbitration on a non-
          17       individual basis or enforcing SB 707. Dkt. 1. Postmates filed an ex parte application
          18       for a temporary restraining order on April 8, Dkt. 17, which the Court denied without
          19       addressing SB 707, Dkt. 30. On May 22, a Cross-Petition to Compel Arbitration and
          20       this Motion to Compel Arbitration were filed on behalf of 4,933 Defendants and 357
          21       individuals who filed demands for arbitration in September 2019. Dkts. 43, 44.
          22                                         III. ARGUMENT
          23             Where a “valid arbitration agreement exists,” Henry Schein, Inc. v. Archer &
          24       White Sales, Inc., 139 S. Ct. 524, 530 (2019), a claimant may arbitrate their disputes
          25       only “in the manner provided for in such agreement,” 9 U.S.C. § 4. Here, 233 Cross-
          26       Petitioners cannot establish that they have an agreement to arbitrate with Postmates, and
          27       those who do have an agreement seek to arbitrate on a non-individual basis, despite
          28       agreeing to resolve their disputes “in individual arbitration.” Cross-Petitioners’ Motion

Gibson, Dunn &

Crutcher LLP
                                                               7
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 15 of 33 Page ID #:2970


               1   should therefore be denied. The Court should also deny the 2020 Cross-Petitioners’
               2   request to impose fees and costs under SB 707, because the statute is unenforceable.
               3      A. Hundreds of Cross-Petitioners Lack an Agreement to Arbitrate and the 2019
               4         Cross-Petitioners Are Not Properly Joined
                         As a preliminary matter, the Motion should be denied as to the hundreds of
               5
                   individuals who have no right to bring this Motion in the first place, including 233
               6
                   individuals who have failed to establish they have any agreement to arbitrate with
               7
                   Postmates, and the 2019 Cross-Petitioners who are not properly joined under Rule 20(a).
               8
               9                Hundreds of Cross-Petitioners Lack an Agreement to Arbitrate
          10             “Arbitration is strictly a matter of consent.” Lamps Plus, 139 S. Ct. at 1415. Thus,

          11       “before referring a dispute to an arbitrator, the court”—not an arbitrator—must

          12       “determine[] whether a valid arbitration agreement exists.” Henry Schein, 139 S. Ct. at

          13       530 (emphasis added) (citing 9 U.S.C. § 2). As Defendants concede, Dkt. 44 at 16,

          14       courts must make this threshold determination even where the parties have delegated

          15       other arbitrability questions to the arbitrator, Henry Schein, 139 S. Ct. at 530.

          16             Although Cross-Petitioners assert that they are each “subject to an agreement to

          17       arbitrate with Postmates,” Dkt. 44 at 16, they have not offered any proof of these

          18       agreements, and instead rely on their counsel’s assumption that because every Cross-

          19       Petitioner alleges that she “is a Postmates courier, she also has an agreement to

          20       arbitrate.” Dkt. 46 ¶ 7. In fact, Postmates has no record that 233 of the individuals who

          21       now seek to compel arbitration have any “valid arbitration agreement” with Postmates

          22       whatsoever, Henry Schein, 139 S. Ct. at 530, including 208 who never accepted the Fleet

          23       Agreement, and an additional 25 who accepted the Fleet Agreement but affirmatively

          24       opted out of the Mutual Arbitration Provision, Sunga Decl. ¶ 4–6.

          25             Because “[t]he party seeking to enforce an arbitration agreement bears the burden

          26       of showing that the agreement exists,” Murray v. Under Armour Inc., 2019 WL

          27       9044608, at *2 (C.D. Cal. Feb. 11, 2019), and because Postmates has not been able to

          28       confirm the existence of an agreement with certain individuals after conducting a

Gibson, Dunn &

Crutcher LLP
                                                               8
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 16 of 33 Page ID #:2971


               1   thorough and good-faith search, the Motion with respect to those individuals should be
               2   denied. To the extent Cross-Petitioners contend that they might be able to provide
               3   additional information to establish an agreement to arbitrate with Postmates, the Court
               4   should permit discovery into whether an agreement to arbitrate exists before ruling on
               5   the Motion. Indeed, “[i]f the making of the arbitration agreement . . . [is] in issue, the
               6   court shall proceed summarily to the trial thereof,” 9 U.S.C. § 4, and courts grant
               7   discovery to resolve whether “an agreement to arbitrate . . . was ever formed,” Alvarez
               8   v. T-Mobile USA, Inc., 822 F. Supp. 2d 1081, 1086 (E.D. Cal. 2011).
               9                The 2019 Cross-Petitioners Are Not Properly Joined
          10             The Court also should deny the Motion as to the 2019 Cross-Petitioners who filed
          11       demands in September 2019. These individuals have no right to compel arbitration here
          12       because they are not named as Defendants in Postmates’ operative complaint, and they
          13       are not entitled to join this action by filing a “Cross-Petition to Compel Arbitration.”
          14             Permissive joinder of non-party defendants is proper only where (1) “any right to
          15       relief is asserted against them jointly, severally, or in the alternative with respect to or
          16       arising out of the same transaction, occurrence, or series of transactions or occurrences,”
          17       and (2) a “question of law or fact common to all defendants will arise in the action.”
          18       Fed. R. Civ. Proc. 20(a)(2). “Rule 20(a) is a rule by which plaintiffs decide who to join
          19       as parties and is not a means for defendants to structure the lawsuit.” Moore v. Cooper,
          20       127 F.R.D. 422, 422 (D.D.C. 1989); see also Moss v. Spartanburg Cty. Sch. Dist. No. 7,
          21       2010 WL 2136642, at *2 (D.S.C. May 25, 2010) (“[A] defendant cannot use rule 20 to
          22       join a person as an additional defendant.”). Indeed, Rule 20(a) “does not provide a
          23       mechanism for a defendant to join parties” unless the defendant “is asserting a
          24       crossclaim or counterclaim.” Nixon v. Guzzetta, 272 F.R.D. 260, 262 (D.D.C. 2011);
          25       see also 7 Wright & Miller, Federal Practice and Procedure, § 1657 (3d ed. 2002)
          26       (“counterclaiming or crossclaiming defendants” may seek joinder).
          27             Here, Postmates has not asserted any “right to relief” against the 2019 Cross-
          28       Petitioners—they are not parties to this action, Adams, or any other action with

Gibson, Dunn &

Crutcher LLP
                                                               9
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 17 of 33 Page ID #:2972


               1   Postmates. Nor can Defendants join these Cross-Petitioners in Postmates’ action simply
               2   by filing a “Cross-Petition to Compel Arbitration,” because the Cross-Petition does not
               3   assert any counterclaims or crossclaims. See Nixon, 272 F.R.D. at 262; Wright & Miller,
               4   supra, at § 1657. Defendants have previously argued that filing a petition to compel
               5   arbitration allows “individuals [to] join in one action as plaintiffs.” Dkt. 39 at 4
               6   (emphasis added). But filing a Cross-Petition to Compel Arbitration does not transform
               7   Defendants into plaintiffs, and Defendants cite no authority for this assertion. See id.
               8         Moreover, Defendants cannot join the 2019 Cross-Petitioners in this action
               9   because any claims for relief these two groups have against Postmates do not “aris[e]
          10       out of the same transaction, occurrence, or series of transactions or occurrences.” Fed.
          11       R. Civ. Proc. 20(a)(1)(A), (a)(2)(A). This lawsuit is about the conduct of the 10,356
          12       Defendants named in the complaint—namely, their submission of 10,356 arbitration
          13       demands in a single email to AAA on February 15, 2020; AAA’s administration of those
          14       demands in a single proceeding titled “10,356 Individuals v. Postmates”; AAA’s
          15       application of its “Group Administrative Filing Fees” schedule to the demands; and
          16       Defendants’ request for attorneys’ fees and penalties under SB 707. See generally FAC.
          17       But the 2019 Cross-Petitioners had nothing to do with these events. They have never
          18       been subject to AAA’s group filing fee schedule, and they are not even eligible to seek
          19       penalties under SB 707, because their claims were filed before SB 707 took effect. Just
          20       because Defendants and the 2019 Cross-Petitioners have both sought non-individual
          21       arbitration does not mean their conduct was part of the same transaction or occurrence.
          22       See Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997) (the “existence of a
          23       common allegation . . . does not suffice to create a common transaction or occurrence”).
          24          B. Cross-Petitioners Seek Non-Individual Arbitration in Violation of the
          25             Mutual Arbitration Provision
                         The Court should deny the Motion as to the individuals who have an arbitration
          26
                   agreement because they seek to arbitrate on a non-individual basis in violation of the
          27
                   parties’ agreements and the FAA. Whether Cross-Petitioners seek non-individual
          28

Gibson, Dunn &

Crutcher LLP
                                                              10
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 18 of 33 Page ID #:2973


               1   arbitration is a question for the Court under the plain language of the Mutual Arbitration
               2   Provision, which carves out from the delegation clause any disputes relating to the Class
               3   Action Waiver—including its individual arbitration requirement. And even a cursory
               4   review of Cross-Petitioners’ conduct reveals they have attempted from the beginning to
               5   arbitrate their claims in a manner that violates the individual arbitration requirement.
               6   But the Supreme Court has been clear: where, as here, a party seeks to arbitrate in a
               7   manner that “interferes with [the] fundamental attributes” of “the individualized form of
               8   arbitration envisioned by the” FAA, courts may not compel arbitration in that manner
               9   “in the absence of the parties’ consent.” Lamps Plus, 139 S. Ct. at 1416, 1418.
          10                    The Court Must Decide Whether Cross-Petitioners Seek Non-
          11                    Individual Arbitration
                         The Court has previously stated that whether Defendants seek impermissible non-
          12
                   individual arbitration was “likely delegated to the arbitrator.” Dkt. 30 at 9. The Court
          13
                   found “persuasive” the reasoning of the district court in Adams, which concluded that
          14
                   “the exception to the delegation clause was limited specifically to challenges to ‘the
          15
                   enforceability of the Class Action and Representative Action Waivers,’ rather than more
          16
                   generally to ‘any dispute’ concerning the waiver.” Id. at 9–10 (quoting Adams v.
          17
                   Postmates, Inc., 414 F. Supp. 3d 1246, 1252–55 (N.D. Cal. 2019)). Adams, however,
          18
                   was wrongly decided on this issue and should not be followed.4
          19
                         A question may be delegated to an arbitrator only if “there is clear and
          20
                   unmistakable evidence” that the parties intended to do so. First Options, 514 U.S. at
          21
                   944–45. The parties’ intent on the scope of the delegation clause must be determined
          22
                   from the “language of [the] contract,” as long as “the language is clear and explicit.”
          23
                   Cal. Civ. Code § 1638; Brandwein v. Butler, 218 Cal. App. 4th 1485, 1505 (2013). To
          24
                   the extent there is any doubt or ambiguity as to the appropriate construction of the
          25
                   delegation clause, that doubt must be resolved against delegating the dispute to an
          26
          27       4
                      The proper interpretation of the Mutual Arbitration Provision’s delegation clause is
          28       currently before the Ninth Circuit in Adams v. Postmates, Inc., No. 19-17362. Briefing
                   is complete, and the parties are waiting for the Court to schedule oral argument.
Gibson, Dunn &

Crutcher LLP
                                                              11
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 19 of 33 Page ID #:2974


               1   arbitrator. First Options, 514 U.S. at 944–45.
               2         Here, the Mutual Arbitration Provision’s delegation clause provides that “[o]nly
               3   an arbitrator . . . shall have the exclusive authority to resolve any dispute relating to the
               4   interpretation, applicability, enforceability, or formation of this Mutual Arbitration
               5   Provision.” Modlin Decl. Ex. A, § 10A(ii). The next sentence contains a broad
               6   exception to the delegation clause: “[A]s stated in Section 10B.iv below, the preceding
               7   clause shall not apply to any dispute relating to or arising out of the Class Action Waiver
               8   and Representative Action Waiver, which must proceed in a court of competent
               9   jurisdiction and cannot be heard . . . by an arbitrator.” Id. (emphasis added). Section
          10       10B(iv), in turn, states that “any claim that all or part of this Class Action Waiver and/or
          11       Representative Action Waiver is unenforceable, unconscionable, void, or voidable shall
          12       be determined only by a court of competent jurisdiction and not by an arbitrator.” Id.,
          13       § 10B(iv). It further provides that “[a]s stated above, all other disputes regarding
          14       interpretation, applicability, enforceability, or formation of this Mutual Arbitration
          15       Provision shall be determined exclusively by an arbitrator.” Id.
          16             Reading “the various terms . . . harmoni[ously]” with each other, Retsloff v. Smith,
          17       79 Cal. App. 443, 452 (1926), and “giv[ing] effect to every part,” Cal. Civ. Code § 1641;
          18       Cal. Code Civ. Proc. § 1858, “any dispute relating to or arising out of the Class Action
          19       Waiver,” including “any claim that all or part of this Class Action Waiver . . . is
          20       unenforceable,    unconscionable,     void,    or   voidable,”   Modlin    Decl.    Ex.   A,
          21       §§ 10A(ii), 10B(iv), must be heard by a court, not an arbitrator.            Here, whether
          22       Defendants’ approach to arbitration violates the Class Action Waiver’s individual
          23       arbitration requirement is a “dispute” that falls within Section 10A(ii)’s general carve
          24       out, as the phrase “‘any dispute’ encompasses all claims” and “conflict[s] concerning
          25       the effect of the agreement[]” to arbitrate individually and not as a class, collective, or
          26       otherwise. Maynard v. BTI Grp., Inc., 216 Cal. App. 4th 984, 993 (2013).
          27             Adams concluded that Section 10B(iv) limits the meaning of “any dispute,” such
          28       that only claims that the Class Action Waiver is “unenforceable, unconscionable, void,

Gibson, Dunn &

Crutcher LLP
                                                                 12
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 20 of 33 Page ID #:2975


               1   or voidable” are excluded from the delegation clause. 414 F. Supp. 3d at 1254. But
               2   Section 10B(iv) does not say that “only” any claim that the Class Action Waiver is
               3   “unenforceable, void, or voidable” is exempt from the delegation clause. And courts
               4   may not “rewrite” “the language the contracting parties chose,” London Mkt. Insurers v.
               5   Superior Court, 146 Cal. App. 4th 648, 670 (2007), or “engraft on[to] a contract a
               6   limitation or restriction” that does not “express[ly]” appear in the contract itself, 11
               7   Williston on Contracts § 31:6 (4th ed. 2003); see Gilliam v. Nev. Power Co., 488 F.3d
               8   1189, 1195 (9th Cir. 2007) (courts may not “rewrite [a] contract”).
               9         Moreover, the construction adopted in Adams renders the “any dispute” phrase in
          10       Section 10A(ii) “nugatory, inoperative [and] meaningless.” Hemphill v. Wright Family,
          11       LLC, 234 Cal. App. 4th 911, 915 (2015). Indeed, under that construction, the second
          12       sentence of Section 10A(ii) could have simply stated: “However, as stated in Section
          13       10B.iv, the preceding clause shall not apply.” Or it could have said: “as stated in Section
          14       10B.iv, the preceding clause shall not apply to [certain] dispute[s] relating to or arising
          15       out of the Class Action Waiver.” Or it could have even been scrapped from the Fleet
          16       Agreement altogether. But it was not, and to interpret it as if it were violates the
          17       principle that courts are to “interpret contractual language in a manner which gives force
          18       and effect to every provision.” Hemphill, 234 Cal. App. 4th at 915.
          19             As for the concern in Adams that the list of claims in Section 10B(iv) would be
          20       unnecessary if “any dispute” is interpreted as covering “any dispute,” Adams, 414 F.
          21       Supp. 3d at 1254, there is nothing unusual about including a provision out of an
          22       “abundance of caution . . . to provide against possibilities and contingencies,” Enos v.
          23       Picacho Gold Mining Co., 56 Cal. App. 2d 765, 775 (1943), or to remove all doubt that
          24       particular claims are to be resolved by a court, not an arbitrator, see Adv. Thermal Sci.
          25       Corp. v. Applied Materials Inc., 2009 WL 10671187, at *5 (C.D. Cal. Oct. 2, 2009)
          26       (“overlapping definitions are often added in an abundance of caution”). In fact, in the
          27       statutory context, the Ninth Circuit has held that “specific examples” may be included
          28       “‘out of an abundance of caution’ or to ‘remove any doubt’ that certain cases fall within”

Gibson, Dunn &

Crutcher LLP
                                                              13
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 21 of 33 Page ID #:2976


               1   the language’s scope. In re Pangang Grp. Co., 901 F.3d 1046, 1056 (9th Cir. 2018)
               2   (quoting Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 226 (2008)).
               3         The Court should therefore construe the delegation clause as requiring a court to
               4   resolve all disputes “relating to or arising out of the Class Action Waiver”—including
               5   whether Cross-Petitioners have sought to arbitrate in a non-individualized manner. Such
               6   an interpretation would comport with Postmates’ intent in drafting the Mutual
               7   Arbitration Provision and its delegation clause. See Modlin Decl. ¶ 11. To the extent
               8   there is any ambiguity as to the proper construction of the delegation clause, that
               9   ambiguity must be resolved against delegation. First Options, 514 U.S. at 944–45.
          10                    Cross-Petitioners Seek to Arbitrate on a Non-Individual Basis
          11             Since filing their demands for arbitration, Cross-Petitioners have attempted to
          12       arbitrate their disputes with Postmates on a non-individual basis, in violation of the FAA
          13       and the Class Action and Representative Action Waivers’ individual arbitration
          14       requirement. Because Cross-Petitioners do not seek to arbitrate in a “manner provided
          15       for in [their] agreement” with Postmates, their Motion to Compel Arbitration should be
          16       denied. 9 U.S.C. § 4.5
          17             The FAA was enacted in response to the “great variety of devices and formulas”
          18       that had been devised by those hostile to arbitration to avoid the terms of individual
          19       arbitration agreements. Concepcion, 563 U.S. at 339, 342. To achieve this purpose, the
          20       FAA requires that “arbitration agreements [be] enforced according to their terms,”
          21       Concepcion, 563 U.S. at 344—“including terms providing for individualized
          22       proceedings,” Epic Sys., 138 S. Ct. at 1619. Congress recognized that the “traditional
          23       individualized arbitration” envisioned by the FAA has much to offer, id. at 1623, “not
          24       least the promise of quicker, more informal, and often cheaper resolutions for everyone
          25       involved,” id. at 1621.    Accordingly, courts may not—absent express contractual
          26
          27
                   5
                      Postmates focuses its analysis here on the 2020 Cross-Petitioners’ conduct, but the
                   same reasoning applies to the 2019 Cross-Petitioners, who similarly sought to arbitrate
          28       in a non-individual manner. Thus, the Court should deny the Motion as to the 2019
                   Cross-Petitioners for the same reasons it should deny it as to the 2020 Cross-Petitioners.
Gibson, Dunn &

Crutcher LLP
                                                              14
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 22 of 33 Page ID #:2977


               1   authorization—compel parties to arbitrate in any manner that is “fundamental[ly]
               2   differen[t]” from the “individualized form of arbitration envisioned by the FAA,” Lamps
               3   Plus, 139 S. Ct. at 1416, or that otherwise “hinder[s],” “frustrate[s],” or “interferes with
               4   [the] fundamental attributes of arbitration and thus creates a scheme inconsistent with
               5   the FAA,” Concepcion, 563 U.S. at 344, 346.
               6         The Concepcion Court articulated a three-part framework for analyzing whether
               7   an approach to arbitration interferes with traditional individual arbitration. Under that
               8   framework, courts ask whether an approach to arbitration (1) “makes the process slower”
               9   and “more costly” than individual arbitration, (2) “requires procedural formality” that is
          10       unnecessary in individual arbitration, and (3) “greatly increases risks to defendants” by
          11       imposing “pressure[]” to “settl[e] questionable claims.” 563 U.S. at 348–50.
          12             In Concepcion, the Court applied that three-part test to class arbitration and held
          13       that such arbitration “interferes with fundamental attributes of arbitration.” 563 U.S. at
          14       344. “First, the switch from bilateral to class arbitration . . . makes the process slower,
          15       more costly, and more likely to generate procedural morass than final judgment.” Id. at
          16       348. “According to the [AAA], the average consumer arbitration between January and
          17       August 2007 resulted in a disposition on the merits in six months,” whereas the average
          18       class arbitration took “630 days” from “filing to settlement, withdrawal, or dismissal.”
          19       Id. at 348–49. “Second, class arbitration requires procedural formality,” as “[t]he
          20       AAA’s rules governing class arbitrations mimic the Federal Rules of Civil Procedure
          21       for class litigation.” Id. at 349. But it is “unlikely that in passing the FAA Congress
          22       meant to leave the disposition of these procedural requirements to an arbitrator. Indeed,
          23       class arbitration was not even envisioned by Congress when it passed the FAA in 1925.”
          24       Id.   “Third, class arbitration greatly increases risks to defendants” due to the
          25       “aggregat[ion]” of “tens of thousands of potential claimants” into one proceeding. Id.
          26       at 350. And “[f]aced with even a small chance of a devastating loss, defendants will be
          27       pressured into settling questionable claims.” Id.
          28             Relying on Concepcion, the Supreme Court held in Lamps Plus that courts may

Gibson, Dunn &

Crutcher LLP
                                                               15
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 23 of 33 Page ID #:2978


               1   not compel parties to class arbitration “in the absence of the parties’ consent” because
               2   “[c]lass arbitration is . . . markedly different from the traditional individualized
               3   arbitration contemplated by the FAA” and “undermines the most important benefits of
               4   that familiar form of arbitration.” 139 S. Ct. at 1415, 1418.
               5         The reasoning in Concepcion and Lamps Plus is not limited to formal class action
               6   arbitration, but instead applies to any manner of arbitration that also “sacrifices the
               7   principal advantage[s]” of traditional individual arbitration. Lamps Plus, 139 S. Ct. at
               8   1416. Indeed, “Concepcion teaches that [courts] must be alert to new devices and
               9   formulas that would achieve much the same result today.” Epic Sys., 138 S. Ct. at 1623.
          10       Here, Cross-Petitioners’ mass arbitration tactic is “such a device,” id., and all three
          11       Concepcion factors demonstrate that Cross-Petitioners’ approach fundamentally differs
          12       from the individual arbitration envisioned by the parties’ agreements and the FAA.
          13             First, Cross-Petitioners’ chosen method of arbitration has demonstrably made the
          14       arbitration process “slower” and “more costly.” Concepcion, 563 U.S. at 348. Rather
          15       than file their arbitration demands upon retaining counsel, the 2020 Cross-Petitioners
          16       waited months to file their demands so that they could aggregate their claims and file in
          17       a single transaction alongside more than 10,000 total individuals. Manthripragada Decl.
          18       ¶ 42. Waiting to aggregate and file thousands of demands at once predictably delays
          19       AAA’s processing of the cases. For example, AAA must sift through thousands of
          20       demands to determine which claimant is bound by which version of the Fleet Agreement
          21       before assessing any filing fees. Id. ¶ 43. And AAA must amass a quorum of qualified
          22       arbitrators before it can put together arbitrator “strike lists” for the parties to select
          23       mutually acceptable arbitrators for each case. Further, because the Mutual Arbitration
          24       Provision does not permit an arbitrator to hear more than one case at any given time, and
          25       AAA does not have over 10,000 qualified arbitrators, AAA must put a number of cases
          26       “on hold” while the first cases proceed.6       The 2020 Cross-Petitioners and other
          27
          28
                   6
                       Although data is not available in the employment arbitration context, AAA’s

Gibson, Dunn &

Crutcher LLP
                                                              16
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 24 of 33 Page ID #:2979


               1   Defendants could have avoided these delays had they not chosen to aggregate their
               2   claims with more than 10,000 others before filing their demands.
               3          Cross-Petitioners’ mass arbitration tactic also is by design more expensive than
               4   traditional individualized arbitration. Ordinarily under AAA’s rules, after an arbitration
               5   demand is filed, the respondent must pay $1,900 in filing fees before the arbitration may
               6   commence. See Manthripragada Decl. Ex. Ff at 1–2. Here, after filing over 10,000
               7   arbitration demands at once, the 2020 Cross-Petitioners and AAA insisted that
               8   Postmates pay over $4 million in nonrefundable filing fees up front before even a single
               9   arbitration could commence. Requiring Postmates to pay over $4 million in up-front
          10       fees to commence arbitration is more expensive than requiring Postmates to pay fees on
          11       a case-by-case basis as cases are actually able to proceed, even if over $4 million in
          12       filing fees are ultimately assessed over time. See Alt. Mut. Ins. Co. v. C.I.R., 523 U.S.
          13       382, 384 (1988) (“[A] dollar today is worth more than a dollar tomorrow[.]”).
          14              Second, Cross-Petitioners’ approach to arbitration “requires procedural formality”
          15       to account for the novel challenges associated with it. Concepcion, 563 U.S. at 349.
          16       Multiple arbitration organizations, including AAA, recently published new protocols in
          17       an attempt to grapple with this tactic. See, e.g., Manthripragada Decl. Ex. FF at 3 (AAA
          18       fee schedule for when the same counsel files 25 or more “similar claims for arbitration”
          19       against the same party); Employment-Related Mass-Claims Protocol, CPR International
          20       Institute   for    Conflict    Prevention      &    Resolution,     2    (Nov.     4,   2019),
          21       https://tinyurl.com/ry3rznb (protocol applies “[a]ny time greater than 30 individual
          22       employment-related arbitration claims of a nearly identical nature are . . . filed . . . against
          23       the same Respondent(s) in close proximity”); FedArb, Framework for Series of Mass
          24       Employment Arbitration Proceedings, https://tinyurl.com/yay3ktlc (providing that
          25       “[m]ajor issues common to all cases [will be] dealt with in an MDL like court composed
          26       of a three judge panel”).       But these litigation-style procedures are exactly what
          27
          28       Consumer Group administered fewer than 6,000 cases altogether in 2018. See AAA,
                   2018 Annual Report 11 (May 2019), https://tinyurl.com/ycgdwq2r.
Gibson, Dunn &

Crutcher LLP
                                                                 17
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 25 of 33 Page ID #:2980


               1   arbitration “was meant to displace.” Epic Sys., 138 S. Ct. at 1623. And the development
               2   of these protocols nearly 95 years after the FAA’s enactment shows that Cross-
               3   Petitioners’ scheme is a “relatively recent development” that was not “envisioned by
               4   Congress when it passed the FAA in 1925.” Concepcion, 563 U.S. at 349.
               5         Third, Cross-Petitioners’ tactic “greatly increases risks to defendants” by
               6   imposing “pressure[]” on defendants to “settl[e] questionable claims.” Concepcion, 564
               7   U.S. at 350. Since deploying this tactic, Cross-Petitioners’ counsel has sought to use the
               8   collective costs of administering thousands of arbitrations as leverage to extract a
               9   settlement, Manthripragada Decl. Ex. A, without the protections that usually accompany
          10       such mass settlements, see Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620–22
          11       (1997); Cal. Labor Code § 2699(l). And counsel has continued its pressure tactics as to
          12       Cross-Petitioners’ demands for arbitration, even though hundreds do not have an
          13       agreement to arbitrate, have never completed a delivery using Postmates’ platform, or
          14       have released their claims in a prior settlement. Sunga Decl. ¶¶ 4–8, Exs. A–E. That
          15       counsel has attempted to use this tactic to extract an “‘in terrorem’ settlement[],”
          16       Concepcion, 563 U.S. at 350, without regard to the viability of Cross-Petitioners’ claims,
          17       further shows that the scheme fundamentally differs from truly individual arbitration.
          18             Cross-Petitioners argue their arbitration tactic does not violate the Mutual
          19       Arbitration Provision or the FAA because they are not seeking to resolve claims on
          20       behalf of absent parties, and thus they are not pursuing “[c]lasswide arbitration.” Dkt.
          21       44 at 18–19. But Postmates’ argument is not that Cross-Petitioners seek to arbitrate as
          22       a class under AAA’s class arbitration rules; rather, it is that they have sought to resolve
          23       their claims in some manner other than individual arbitration—the only permissible
          24       form of arbitration under the Fleet Agreement—without Postmates’ consent. In addition
          25       to prohibiting arbitrations involving absent parties, the Class Action Waiver
          26       affirmatively requires couriers to resolve their disputes with Postmates only “in
          27       individual arbitration.” And the Supreme Court’s refusal to force parties into class
          28       arbitration absent their agreement stems not from the representation of absent parties,

Gibson, Dunn &

Crutcher LLP
                                                              18
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 26 of 33 Page ID #:2981


               1   but from class arbitration’s propensity to “sacrifice[] the principal advantage of
               2   arbitration,” and to “make[] the process slower, more costly, and more likely to generate
               3   procedural morass than final judgment.” Lamps Plus, 139 S. Ct. at 1416.
               4         For that reason, courts may not compel parties to arbitrate in any manner (class,
               5   collective, or otherwise) that is “markedly different from . . . traditional individualized
               6   arbitration,” Lamps Plus, 139 S. Ct. at 1415, and “interferes with [the] fundamental
               7   attributes of arbitration”—unless there is a contractual basis for concluding that the
               8   parties “agreed to” do so, id. at 1418–19. Regardless of the label given to their tactic,
               9   Cross-Petitioners’ approach to arbitration “fundamental[ly] differ[s]” from the
          10       “individualized form of arbitration envisioned by the FAA,” id., and “interferes with
          11       [the] fundamental attributes of arbitration and thus creates a scheme inconsistent with
          12       the FAA,” Concepcion, 563 U.S. at 344, 346; see also AT&T Mobility LLC v. Bernardi,
          13       2011 WL 5079549, at *6 (N.D. Cal. Oct. 26, 2011) (examining “substance and function”
          14       of over 1,000 arbitration demands “nominally filed . . . as individual[]” demands, and
          15       holding that claimants sought de facto class arbitration). Postmates never agreed to
          16       arbitrate in that manner, and thus the Court should deny Cross-Petitioners’ Motion.
          17             As for Cross-Petitioners’ request for an order directing Postmates “to submit fees
          18       to commence arbitration,” Dkt. 44 at 22, the Court lacks authority to enter such an order
          19       because the Mutual Arbitration Provision explicitly incorporates AAA’s Commercial
          20       Arbitration Rules. See Adams, 414 F. Supp. 3d at 1255. The Adams court explicitly
          21       “decline[d]” to order payment of fees because AAA’s rules exclusively govern “the
          22       available remedies for non-payment.” Id. The agreements at issue in Allemeier v.
          23       Zyppah, Inc., 2018 WL 6038340 (C.D. Cal. Sept. 21, 2018), and Halloran v. Davis, 2013
          24       WL 12153551 (C.D. Cal. 2013), did not incorporate AAA’s Commercial Arbitration
          25       Rules and are thus not “on all fours” with this case. Dkt. 44 at 22. And in any event,
          26       remedies regarding arbitration fees are “a procedural question to be decided by the
          27       arbitrator.” Adams, 414 F. Supp. 3d at 1255 (collecting cases); see also Howsam v. Dean
          28       Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (procedural questions are “not for the

Gibson, Dunn &

Crutcher LLP
                                                              19
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 27 of 33 Page ID #:2982


               1   judge”). The Court should decline to enter the requested order for payment.
               2      C. SB 707 Is Preempted and Unconstitutional
               3         The Court also should deny the 2020 Cross-Petitioners’ request for costs and fees
               4   under SB 707, Dkt. 43 ¶ 33; Dkt. 44 at 25, because SB 707 is preempted by the FAA
               5   and unconstitutional under the federal and state Contracts Clauses.
               6                SB 707 Is Preempted by the Federal Arbitration Act
               7         The FAA provides that arbitration agreements “shall be valid . . . and enforceable,
               8   save upon such grounds as exist at law or in equity for the revocation of any contract.”
               9   9 U.S.C. § 2. Section 2’s savings clause “establishes a sort of ‘equal-treatment’ rule for
          10       arbitration contracts,” Epic Sys., 138 S. Ct. at 1622, under which courts must “place
          11       arbitration agreements on equal footing with other contracts,” Concepcion, 563 U.S. at
          12       339, and “rigorously . . . enforce arbitration agreements according to their terms,” Epic
          13       Sys., 138 S. Ct. at 1621. While arbitration agreements may be invalidated by “generally
          14       applicable contract defenses,” state rules are preempted if they “stand as an obstacle to
          15       the accomplishment of the FAA’s objectives,” Concepcion, 563 U.S. at 343, or “single[]
          16       out arbitration agreements for disfavored treatment,” Kindred Nursing Ctrs. Ltd. P’ship
          17       v. Clark, 137 S. Ct. 1421, 1425 (2017); Blair v. Rent-A-Ctr., Inc., 928 F.3d 819, 825 (9th
          18       Cir. 2019). SB 707 fails on both counts. See Dkt. 17-1 at 14–17; Dkt. 28 at 7–8.
          19             First, SB 707 undermines the FAA’s objectives. SB 707 provides that a party
          20       who drafts an arbitration agreement and fails to pay arbitration fees within 30 days of a
          21       due date “is in material breach of the arbitration agreement, is in default of the
          22       arbitration, and waives its right to compel arbitration.”         Cal. Code Civ. Proc.
          23       § 1281.97(a). SB 707 entitles the non-drafting party to (a) proceed in court, obtain its
          24       attorneys’ fees and costs, and seek additional sanctions (including default) or (b) compel
          25       arbitration and obtain attorneys’ fees and costs. Id. § 1281.97(b), (d); id. § 1281.99.
          26             By engrafting onto arbitration agreements—and no other type of contracts—a
          27       specific and highly onerous definition of “material breach,” SB 707 effectively rewrites
          28       private arbitration agreements and interferes with the FAA’s goal that arbitration

Gibson, Dunn &

Crutcher LLP
                                                              20
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 28 of 33 Page ID #:2983


               1   agreements be enforced “according to their terms.” Epic Sys., 138 S. Ct. at 1619;
               2   Concepcion, 563 U.S. at 344. Parties to arbitration agreements agree to certain terms,
               3   including, as relevant here, the rules for filing fees and the consequences for failing to
               4   pay those fees. See AAA Employment Arb. Rules, R-43. The FAA preempts state laws
               5   (as here) that “would impose inconsistent and conflicting procedural rules upon those
               6   specifically agreed upon by the parties.” Mayo v. Dean Witter Reynolds, Inc., 258 F.
               7   Supp. 2d 1097, 1114 (N.D. Cal. 2003). By overriding the rules to which the parties
               8   agreed, SB 707 directly impedes the FAA’s command. Epic Sys., 138 S. Ct. at 1619.
               9         Second, SB 707 “singles out arbitration” agreements for “unequal treatment.”
          10       Chamber of Commerce of the U.S. v. Becerra, 2020 WL 605877, at *10–11 (E.D. Cal.
          11       Feb. 7, 2020). “[O]n its face,” Kindred, 137 S. Ct. at 1426, SB 707 applies only to
          12       arbitration agreements, and provides that only the “drafting party” is “in material breach”
          13       of the agreement if it fails to pay certain arbitration fees “within 30 days after the due
          14       date,” Cal. Code Civ. Proc. § 1281.97(a). In other words, SB 707 permits a non-drafting
          15       party to enforce the agreement any time the drafting party refuses to pay arbitration fees,
          16       even if the non-drafting party is itself in breach of the agreement, and regardless of the
          17       reason for nonpayment (including if the drafting party refuses to pay because of the non-
          18       drafting party’s breach).     Allowing breaching non-drafting parties to arbitration
          19       agreements—and no other type of agreement—to enforce the agreement contravenes the
          20       “bedrock principle of California contract law” that “he who seeks to enforce a contract
          21       must show that he has complied with the conditions and agreements of the contract on
          22       his part to be performed.” Brown v. Dillard’s, Inc., 430 F.3d 1004, 1010 (9th Cir. 2005).
          23             SB 707 also “fails to put arbitration agreements on an equal plane with other
          24       contracts” by conditioning a drafting party’s ability to enforce its agreement on its
          25       continued payment of arbitration fees, even if the non-drafting party is in material breach
          26       of the agreement. Kindred, 137 S. Ct. at 1423–24. Under ordinary contract law, a
          27       drafting party would be “discharged from its duty to perform under the contract” if the
          28       other party is in material breach, Brown v. Grimes, 192 Cal. App. 4th 265, 277 (2011)—

Gibson, Dunn &

Crutcher LLP
                                                              21
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 29 of 33 Page ID #:2984


               1   meaning that it would ordinarily not have to continue paying fees to enforce the
               2   agreement against the breaching party. SB 707 thus subjects arbitration agreements “to
               3   uncommon barriers” by requiring the drafting party of an arbitration agreement—and no
               4   other type of agreement—to continue performing just to enforce its agreement, or risk
               5   having the agreement invalidated. Kindred, 137 S. Ct. at 1427.
               6         Furthermore, SB 707 “singles out arbitration agreements for disfavored
               7   treatment” by imposing significant penalties on parties deemed to be in material breach,
               8   Kindred, 137 S. Ct. at 1425 (2017), including “monetary sanction[s]” and non-monetary
               9   sanctions such as “eviden[tiary] sanction[s],” “terminating sanction[s],” or even a
          10       “contempt sanction,” Cal. Code Civ. Proc. § 1281.99(a)–(b). These penalties far exceed
          11       those available for an ordinary breach of contract under state law, and will “have a
          12       deterrent effect on [companies’] use of arbitration agreements given the [significant]
          13       sanctions associated with violating the law.” Chamber of Commerce, 2020 WL 605877,
          14       at *13 (enjoining AB 51 as preempted by the FAA on the same grounds).
          15             SB 707’s legislative history confirms that the statute was in fact designed to
          16       discourage the use of arbitration agreements. According to the California Assembly
          17       Committee on the Judiciary, SB 707 was enacted to “add some modicum of fairness” to
          18       arbitration, which the Committee described as a “controversial form of alternative
          19       dispute resolution” that gives businesses “significant advantages.” Cal. Assemb. Jud.
          20       Comm., SB 707 at 1, 7 (June 18, 2019), https://tinyurl.com/y8zburq8. Bill sponsors and
          21       co-authors repeatedly explained that the intent behind SB 707 was to “reform . . . [a]
          22       rigid arbitration process,”7 which, in their view, “overwhelmingly favors employers over
          23       employees.”8 Indeed, in its report on SB 707, the Assembly Committee on the Judiciary
          24
          25
                   7
                     Press Release, Sen. Bob Wieckowski, “SB 707 assists California workers, consumers
                   when companies withhold payment to delay arbitration” (June 18, 2019),
          26       https://tinyurl.com/ycq469rc.
          27
                   8
                      Press Release, Sen. Bob Wieckowski, “After forcing workers and consumers into
                   forced arbitration, companies are delaying hearings, leaving victims with no avenue for
          28       justice” (Apr. 23, 2019), https://tinyurl.com/ycmj6lqm; see also Press Release, Sen. Bob

Gibson, Dunn &

Crutcher LLP
                                                             22
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 30 of 33 Page ID #:2985


               1   explicitly encouraged “drafting parties [to] reconsider their liberal use of binding
               2   arbitration provisions in contracts.” Cal. Assemb. Jud. Comm., supra, at 4 (emphasis
               3   added).
               4         The 2020 Cross-Petitioners make little effort to defend or explain the anti-
               5   arbitration purpose or effects of SB 707, stating only in a footnote that SB 707 is not
               6   preempted because it “helps enforce arbitration agreements rather than interfere with
               7   them.” Dkt. 44 at 25 n.11. But in fact, for the reasons stated above, SB 707 would
               8   rewrite those contracts and prevent parties from enforcing them as written. And on its
               9   face, SB 707 appears to permit a non-drafting party to an arbitration agreement to seek
          10       penalties even if the non-drafting party is not a party to an arbitration agreement. Cal.
          11       Code Civ. Proc. § 1281.97(a). For example, if a non-drafting party files an arbitration
          12       demand, and the drafting party refuses to pay arbitration filing fees based on a good-
          13       faith belief that it has no agreement to arbitrate with the non-drafting party, SB 707 still
          14       appears to allow the non-drafting party to seek monetary and/or non-monetary penalties
          15       within 30 days based on the drafting party’s nonpayment. Such is the case with hundreds
          16       of the 2020 Cross-Petitioners who are not bound by the Mutual Arbitration Provision.
          17       Far from “help[ing] [to] enforce arbitration agreements,” Dkt. 44 at 25 n.11, SB 707
          18       rewrites arbitration agreements, actively discourages their use, and even creates rights
          19       for individuals who are not parties to such agreements to either arbitrate anyway or
          20       collect steep penalties.
          21             Courts have been instructed to be wary of “new devices and formulas” that fail to
          22       put arbitration agreements on equal footing with other contracts. Epic Sys., 138 S. Ct.
          23       at 1623. SB 707 is “just such a device,” id., and it is therefore preempted by the FAA.
          24                    SB 707 Violates the Federal and State Contracts Clauses
          25
          26       Wieckowski, “Wieckowski, Hertzberg’s SB 707 would stop companies from gaming the
          27       rules in arbitration” (Sept. 11, 2019), https://tinyurl.com/yah7cte7 (“It’s bad enough that
                   companies get away with forcing arbitration on consumers and workers,” but SB 707
          28       “will ensure that these cases don’t become orphans in a system being gamed by big
                   corporations”).
Gibson, Dunn &

Crutcher LLP
                                                               23
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 31 of 33 Page ID #:2986


               1         SB 707 also violates the Contracts Clauses of the United States and California
               2   Constitutions, both of which prohibit the legislature from enacting a “law impairing the
               3   obligation of contracts.” Cal. Const. art I, § 9; U.S. Const. art I, § 10, cl. 1. To determine
               4   whether a statute violates the Contracts Clause, courts “appl[y] a two-step test.” Sveen
               5   v. Melin, 138 S. Ct. 1815, 1821 (2018). First, courts determine whether the statute has
               6   “operated as a substantial impairment of a contractual relationship.” Id. at 1821–22. If
               7   there is substantial impairment, “the inquiry turns to . . . whether the state law is drawn
               8   in an ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate public
               9   purpose.’” Id. at 1822. Both elements are satisfied here.
          10             Substantial Impairment.          The substantial impairment inquiry has three
          11       components: “whether there is a contractual relationship, whether a change in law
          12       impairs that contractual relationship, and whether the impairment is substantial.” Gen.
          13       Motors Corp. v. Romein, 503 U.S. 181, 186 (1992). The first component is satisfied if
          14       there is an agreement regarding the specific terms at issue. RUI One Corp. v. City of
          15       Berkeley, 371 F.3d 1137, 1147 (9th Cir. 2004).             Courts evaluating whether the
          16       impairment is substantial consider “the extent to which the law undermines the
          17       contractual bargain, interferes with a party’s reasonable expectations, and prevents the
          18       party from safeguarding or reinstating his rights.” Sveen, 138 S. Ct. at 1822.
          19             Here, SB 707 substantially impairs Postmates’ arbitration agreements—and,
          20       specifically, the requirement that both parties abide by their contractual obligations and
          21       pay their share of filing fees. The Mutual Arbitration Provision provides that “Postmates
          22       and [courier] shall equally share filing fees and other similar and usual administrative
          23       costs, as are common to both court and administrative proceedings.” Modlin Decl. Ex.
          24       A, § 10B(vi)(2). But SB 707 requires only Postmates to pay its share of the arbitration
          25       fees—even if the courier materially breaches the contract by filing an arbitration demand
          26       in contravention of the agreement’s individual arbitration mandate, failing to pay its
          27       share of the fees, or otherwise. SB 707 forgives a courier’s noncompliance with the
          28       parties’ agreement, yet requires Postmates to continue performing under the contract

Gibson, Dunn &

Crutcher LLP
                                                                24
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 32 of 33 Page ID #:2987


               1   even if the courier has already materially breached.          See Cal. Code Civ. Proc.
               2   § 1281.97(a). SB 707 thus “defeats the expectations of the parties,” S. Cal. Gas Co. v.
               3   City of Santa Ana, 336 F.3d 885, 890 (9th Cir. 2003), both of which entered into the
               4   agreement expecting that one party’s material breach would excuse the other’s continued
               5   performance, Dillard’s, 430 F.3d at 1010; Grimes, 192 Cal. App. 4th at 277.
               6         “Appropriate” and “Reasonable” Tailoring. SB 707 also is not “drawn in an
               7   appropriate and reasonable way to advance a significant and legitimate public purpose.”
               8   Sveen, 138 S. Ct at 1822. The law purports to ensure that drafting parties pay arbitration
               9   fees when individuals “have been forced to submit to mandatory arbitration” as a
          10       condition of employment. Cal. Sen. Rules Comm., Off. of Sen. Floor Analyses, Third
          11       Reading of Sen. Bill No. 707, 2019–2020 Reg. Sess., at 4 (2019) (emphases added); Cal.
          12       Off. of Legis. Couns., SB 707, Legislative Counsel’s Digest, Chapt. 870, at 3 (2019).
          13       But targeting and disfavoring arbitration agreements is not a legitimate purpose; it is an
          14       illegal purpose that violates clearly established federal law. See Kindred, 137 S. Ct. at
          15       1427. In addition, SB 707’s text goes much further than its stated purpose: it applies to
          16       all arbitration agreements, including those (like the Fleet Agreement) that do not impose
          17       “mandatory” arbitration. Cross-Petitioners do not dispute that every courier may opt out
          18       of arbitration by submitting an opt out request within 30 days of signing the Fleet
          19       Agreement, Dkt. 46 ¶ 7, and, ironically, 25 Cross-Petitioners have opted out. Sunga
          20       Decl. ¶ 6. That SB 707 reaches all arbitration agreements, not just mandatory ones,
          21       further demonstrates that the law was enacted to discourage the use of arbitration
          22       agreements altogether. Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 243
          23       (1978) (“Even where the public welfare is invoked as an excuse,” contracts “cannot be
          24       cut down without moderation or in a spirit of oppression”).
          25             The 2020 Cross-Petitioners’ request for fees and costs under SB 707 should be
          26       denied.
          27                                        IV. CONCLUSION
          28             The Court should deny Cross-Petitioners’ Motion to Compel Arbitration.

Gibson, Dunn &

Crutcher LLP
                                                              25
         Case 2:20-cv-02783-PSG-JEM Document 56 Filed 06/29/20 Page 33 of 33 Page ID #:2988


               1   Dated: June 29, 2020
               2                                 THEANE EVANGELIS
                                                 DHANANJAY S. MANTHRIPRAGADA
               3                                 MICHELE L. MARYOTT
                                                 SHAUN A. MATHUR
               4                                 GIBSON, DUNN & CRUTCHER LLP
               5                                 By: /s/ Theane Evangelis
                                                                Theane Evangelis
               6
                                                 Attorneys for Plaintiff POSTMATES INC.
               7
               8
               9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                    26
